ACCEPTED
                                                                  01-15-00178-CR
                                                       FIRST COURT OF APPEALS
                                                               HOUSTON, TEXAS
                                                           11/30/2015 12:00:00 AM
                                                            CHRISTOPHER PRINE
                                                                           CLERK

         NO. 01-15-00178-CR

                                                  FILED IN
                                           1st COURT OF APPEALS
                                               HOUSTON, TEXAS
 IN THE COURT OF APPEALS FOR              11/30/2015 10:18:00 AM
  THE FIRST DISTRICT OF TEXAS              CHRISTOPHER A. PRINE
                                                   Clerk
          AT HOUSTON



         JUAN REYES, JR.,
                                   Appellant,

                  V.

      THE STATE OF TEXAS,
                                   Appellee.



 Appealed from the 184th District Court
        of Harris County, Texas
  Trial Court Cause Number 1313736



MOTION FOR EXTENSION OF TIME
 TO FILE BRIEF OF APPELLANT


                Joseph Salhab
                State Bar #17532300
                2028 Buffalo Terrace
                Houston, Texas 77019
                Tel. (713) 528-1005
                Fax: (713) 528-2424
                josephsalhab@mindspring.com

                COUNSEL FOR APPELLANT
                WAN REYES, JR.
                              NO. 01-15-00178-CR



                      IN THE COURT OF APPEALS FOR
                       THE FIRST DISTRICT OF TEXAS
                               AT HOUSTON



                               JUAN REYES, JR.,
                                                         Appellant,

                                        V.

                           THE STATE OF TEXAS,
                                                         Appellee.



                      Appealed from the 1841h District Court
                             of Harris County, Texas
                       Trial Court Cause Number 1313736



                    MOTION FOR EXTENSION OF TIME
                     TO FILE BRIEF OF APPELLANT



TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, IDAN REYES, Appellant, by and through his attorney of

record on appeal, Joseph Salhab, files this Motion for Extension of Time to File

Appellant's Brief. In support of said motion, the Appellant shows the Court the

following:
                                         2
                                          I.

      The Appellant was convicted in the 184th District Court of Harris County,

Texas, on or about February 12, 2015 in Cause Number 1313 73 6, of Capital

Murder and sentenced to life imprisonment without the possibility of parole.

Appellant gave timely notice of appeal.

                                          II.

      Appellant's brief was due on November 7, 2015. This is Appellant's fourth

Motion for Extension.

                                          III.

      Appellant is requesting the Court grant an extension of twenty-one (21) days

for filing the Appellant's Brief until November 28, 2015.

                                          IV.

      Appellant's request for an extension of time is being filed concurrently with

Appellant's brief.



      WHEREAS, PREMISES CONSIDERED, Appellant prays that the Court

grant an extension of twenty-one (21) days until November 28, 2015, to file

Appellant's Brief.




                                           3
                                     Respectfully submitted,



                                           /s/ Joseph Salhab
                                     By: Joseph Salhab
                                     State Bar #17532300
                                     2028 Buffalo Terrace
                                     Houston, Texas 77019
                                     Tel: (713) 528-1005
                                     Fax: (713) 528-2424
                                     josephsalhab@mindspring.com

                                     COUNSEL FOR APPELLANT
                                     JUAN REYES


                        CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this foregoing motion was
delivered to the Harris County District Attorney's Office via notice of electronic
filing (NEF), on the 28th day of November, 2015.



                                         I sf Joseph Salhab
                                     JOSEPH SALHAB




                                        4